DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik (3112010) in view of Wise (6863155) in view of Borghi (20130256058).  
Regarding claim 5, Mihalik discloses a frame 11 comprising: 
a first side portion and a second side portion, as best seen in the marked-up figure below,

    PNG
    media_image1.png
    417
    571
    media_image1.png
    Greyscale
 the first and second side portions each comprising a first vertical structural element 12, a second vertical structural element 13, and a side horizontal structural element, where the side horizontal structural element connects the first vertical structural element to the second  
    PNG
    media_image2.png
    440
    571
    media_image2.png
    Greyscale
 and 
a rear horizontal structural element 20, where the rear horizontal structural element connects the first side portion and second side portion, at least one caster 18’, connected to the frame; and 
at least two steps 16, mounted to the frame, and a platform connected to the first and second side portions,  
 but fails to disclose wherein the first and second vertical structural elements each comprise a lateral projection and fails to disclose the platform being collapsible via the hinge.  
 
    PNG
    media_image3.png
    1022
    905
    media_image3.png
    Greyscale
  
Borghi teaches the utility of a collapsible platform having a hinge disposed on the side horizontal structural element of each of the first side portion and second side portion; 
a collapsible platform 30 connected to each of the first side portion and second side portion via the hinge, as best seen in Figures 4 and 7, where the collapsible platform extends away from the frame while in a horizontal position. 
    PNG
    media_image4.png
    980
    707
    media_image4.png
    Greyscale
  The use of a collapsible platform is used in the art to provide a temporary space, sufficient in size to ensure the maximum safety for the workers present therein.  Therefore, it would have been obvious to one of 
Regarding claim 6 Borghi discloses a support mechanism 40 for maintaining the collapsible platform in a horizontal position, as recited in paragraph [0042].  
Regarding claim 7 Borghi discloses where the support mechanism comprises a rod, as recited in paragraph [0042].   
Regarding claim 9 Mihalik discloses a second side horizontal structural element 14, connecting a bottom end of the first vertical structural element 12, of the first side portion to a bottom end of the second vertical structural element 13 of the first side portion; and a third side horizontal structural element 14, connecting a bottom end of the first vertical structural element 12, of the second side portion to a bottom end of the second vertical structural element 13, of the second side portion.  
Regarding claim 10 Mihalik discloses where two casters 18, are connected (via connecting components) to the second side horizontal structural element.  When interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between.

Regarding claim 12 Wise discloses where the lateral projection comprises the shape of a substantially inverted U, as best seen in Figure 1.  
Regarding claim 13 Mihalik discloses where the caster 18’ can be lowered to move the movable ladder and raised such that movement is substantially prevented, as recited in column 2, lines 12-26.  
Regarding claim 14 Mihalik discloses a tubular element connecting the caster 18’ to the frame, as best seen in the marked-up figure below. 
    PNG
    media_image5.png
    366
    326
    media_image5.png
    Greyscale
 
Regarding claim 15 Borghi discloses where the collapsible platform is positioned near a top of the first vertical structural element and second vertical structural element 
Regarding claim 16 Mihalik discloses the first side portion is disposed substantially parallel to the second side portion of the frame, as best seen in Figure 2.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 9 of the remarks.  The applicant states the Borghi reference does not teach a collapsible platform that extends away from the frame when in a horizontal position.  The examiner would like to not that the marked-up figure 4 of Borghi below details the examiners interpretation of this limitation.

    PNG
    media_image4.png
    980
    707
    media_image4.png
    Greyscale
The applicant states that one of ordinary skill in the art would not have combined the Mihalik and Borghi references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it should be noted that it would have been obvious to replace the upper platform 17, of Mihalik with the central platform 3, having collapsible side platforms 30, so as to provide a temporary space sufficient in size to ensure the maximum safety for the workers present therein allowing for more workers to perform task on the ladder simultaneously.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634